


Exhibit 10.38
FORM OF AWARD AGREEMENT UNDER THE POLYONE
CORPORATION 2010 EQUITY AND PERFORMANCE
INCENTIVE PLAN, AS AMENDED AS OF MARCH 9, 2012
[polex103820121231image1.gif]


THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE COMMON SHARES OF THE COMPANY
ARE LISTED ON THE NEW YORK STOCK EXCHANGE.


February 14, 2012


Attn: [____________]
PolyOne Corporation


POLYONE CORPORATION INCENTIVE AWARDS


Dear [_________________]:


Subject to the terms and conditions of the PolyOne Corporation 2010 Equity and
Performance Incentive Plan (the “Plan”) and this letter agreement (this
“Agreement”), the Compensation Committee of the Board of Directors (the
“Committee”) of PolyOne Corporation (“PolyOne”) has granted to you, as of
February 14, 2012, the following award(s) (collectively, the “Incentive
Awards”):
•
Stock-Settled Stock Appreciation Rights (“SARs”) in respect of an aggregate of
[_____] common shares of PolyOne, having a par value of $0.01 per share (the
“Common Shares”). The price (the “Base Price”) to be used as the basis for
determining the Spread (as defined on Schedule A) upon exercise of the SAR is
$14.61, the Market Value per Share on February 14, 2012. The SARs shall become
exercisable in accordance with the terms set forth on Schedule A attached
hereto.

•
[_____] restricted stock units (the “Restricted Stock Units”), which shall
become non-forfeitable in accordance with the terms set forth on Schedule B
attached hereto. Each Restricted Stock Unit shall represent one hypothetical
Common Share and shall at all times be equal in value to one Common Share.

•
[_____] performance units (the “Performance Units”), with each such Performance
Unit being equal in value to $1.00, payment of which depends on





--------------------------------------------------------------------------------




PolyOne’s performance as set forth on Schedule C attached hereto and in your
Statement of Performance Goals.
A copy of the Plan is available for your review through the Corporate
Secretary’s office. Unless otherwise indicated, the capitalized terms used in
this Agreement (including the Schedules attached hereto) shall have the same
meanings as set forth in the Plan.
1.
Non-Assignability. The Incentive Awards are personal to you and are not
transferable by you other than by will or the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 1 shall be void, and the other party to any such purported transaction
shall not obtain any right to or interest in such Incentive Awards.

2.
Adjustments. In the event of any change in the number of Common Shares by reason
of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the number and class of
shares subject to outstanding Incentive Awards, the Base Price applicable to
outstanding SARs, and other value determinations, if any, applicable to
outstanding SARs will be adjusted. Such adjustment shall be made automatically
on the customary arithmetical basis in the case of any stock split, including a
stock split effected by means of a stock dividend, and in the case of any other
dividend paid in Common Shares. If any such transaction or event occurs, the
Committee may provide in substitution for outstanding Incentive Awards such
alternative consideration (including, without limitation, in the form of cash,
securities or other property) as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Incentive Awards subject to this Agreement. No adjustment provided for in this
Section 2 will require PolyOne to issue any fractional shares.

3.
Miscellaneous.

(a)
The contents of this Agreement are subject in all respects to the terms and
conditions of the Plan as approved by the Board and the shareholders of PolyOne,
which are controlling. The interpretation and construction by the Board and/or
the Committee of any provision of the Plan or this Agreement shall be final and
conclusive upon you, your estate, executor, administrator, beneficiaries,
personal representative and guardian and PolyOne and its successors and assigns.

(b)
The grant of the Incentive Awards is discretionary and will not be considered to
be an employment contract or a part of your terms and conditions of employment
or of your salary or compensation. Information about you and your participation
in the Plan, including, without limitation, your name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in PolyOne, and details of the Incentive Awards or other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor may


2


--------------------------------------------------------------------------------




be collected, recorded, held, used and disclosed by PolyOne and any of its
Subsidiaries and any non-PolyOne entities engaged by PolyOne to provide services
in connection with this grant (a “Third Party Administrator”), for any purpose
related to the administration of the Plan. You understand that PolyOne and its
Subsidiaries may transfer such information to Third Party Administrators,
regardless of whether such Third Party Administrators are located within your
country of residence, the European Economic Area or in countries outside of the
European Economic Area, including the United States of America. You consent to
the processing of information relating to you and your participation in the Plan
in any one or more of the ways referred to above. This consent may be withdrawn
at any time in writing by sending a declaration of withdrawal to PolyOne’s chief
human resources officer.
(c)
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. The terms and conditions
of this Agreement may not be modified, amended or waived, except by an
instrument in writing signed by a duly authorized executive officer at PolyOne.
Notwithstanding the foregoing, no amendment shall adversely affect your rights
under this Agreement without your consent.

(d)
[It is a condition to your receipt of the Incentive Awards that you execute and
agree to the terms of PolyOne or a Subsidiary’s current and applicable Employee
Agreement (the “Employee Agreement”). If you do not sign and return the Employee
Agreement to PolyOne Human Resources within 30 days of your receipt of this
Grant of Incentive Awards, this Grant of Incentive Awards and any rights to the
Incentive Awards will terminate and become null and void.]

[(d)/(e)] By signing this Agreement, you acknowledge that you have entered into
an Employee Agreement [(the “Employee Agreement”)] with PolyOne. You understand
that, as set forth in Paragraph 5 and Attachment A of the Employee Agreement,
you have agreed not to engage in certain prohibited practices in competition
with PolyOne following the termination of your employment (hereinafter referred
to as the “Covenant Not to Compete”). You further acknowledge that as
consideration for entering into the Covenant Not to Compete, PolyOne is
providing you the opportunity to participate in PolyOne’s long-term incentive
plan and receive the award set forth in this Agreement. You understand that
eligibility for participation in the long-term incentive plan was conditioned
upon entering into the Covenant Not to Compete. You further understand and
acknowledge that you would have been ineligible to participate in the long-term
incentive plan and receive this award had you decided not to agree to the
Covenant Not to Compete. You understand that the acknowledgment contained in
this sub-section is a part of the Employee Agreement and is to be interpreted in
a manner consistent with its terms.

3


--------------------------------------------------------------------------------




4.
Notice. All notices under this Agreement to PolyOne must be delivered personally
or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio 44012,
Attention: Corporate Secretary. PolyOne’s address may be changed at any time by
written notice of such change to you. Also, all notices under this Agreement to
you will be delivered personally or mailed to you at your address as shown from
time to time in PolyOne’s records.

5.
Compliance with Section 409A of the Code.

(a)
To the extent applicable, it is intended that this Agreement (including the
Schedules attached hereto) and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to you. This Agreement and the Plan shall be
administered in a manner consistent with this intent.

(b)
Reference to Section 409A of the Code will also include any regulations or other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

6.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.

7.
Severability. If one or more of the provisions of this Agreement (including the
Schedules attached hereto) is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

        

4


--------------------------------------------------------------------------------




This Agreement (including the Schedules attached hereto and the Statement of
Performance Goals), and the terms and conditions of the Plan, shall bind, and
inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.




Very Truly Yours,


POLYONE CORPORATION




By:    
Kenneth M. Smith, Senior Vice President, Chief Information and Human Resources
Officer


Accepted:


                        




(Date)




    





5


--------------------------------------------------------------------------------




SCHEDULE A – SARs


1.
Vesting and Exercise of SARs.

(a)
Subject to the provisions of the Plan and the Agreement (including this Schedule
A), the SARs will expire on February 14, 2022 and shall be exercisable on or
before February 14, 2022. Subject to Sections 2 and 3 of this Schedule A,
vesting of the SARs will occur as follows, provided that you have been in the
continuous employ of PolyOne or a Subsidiary on each such vesting date specified
below:

(i)
If the Market Value per Share reaches a minimum of $16.07 for thirty consecutive
trading days prior to February 14, 2022, one-third of the SARs shall vest on the
first trading day immediately following the thirtieth consecutive trading day of
the first such consecutive trading day period to occur prior to February 14,
2022; provided, however, that such vested SARs may be exercised no earlier than
February 14, 2013.

(ii)
If the Market Value per Share reaches a minimum of $16.80 for thirty consecutive
trading days prior to February 14, 2022, an additional one-third of the SARs
shall vest on the first trading day immediately following the thirtieth
consecutive trading day of the first such consecutive trading day period to
occur prior to February 14, 2022; provided, however, that such vested SARs may
be exercised no earlier than February 14, 2014.

(iii)
If the Market Value per Share reaches a minimum of $17.53 for thirty consecutive
trading days prior to February 14, 2022, the remaining one-third of the SARs
shall vest on the first trading day immediately following the thirtieth
consecutive trading day of the first such consecutive trading day period to
occur prior to February 14, 2022; provided, however, that such vested SARs may
be exercised no earlier than February 14, 2015.

(b)
The SARs may be exercised as provided in this Section 1(b) of this Schedule A as
to all or any of the SARs that are exercisable in accordance with this Schedule
A, as long as each exercise covers the lesser of the number of fully vested SARs
or 1,000 SARs. To exercise the SARs, you must submit an SAR Exercise Form to
PolyOne signed by you stating the number of SARs you are exercising at that time
and certifying that you are in compliance with the terms and conditions of the
Plan. PolyOne will then issue you the number of Common Shares determined under
Section 1(c) of this Schedule A.

(c)
The number of Common Shares to be issued will be determined by calculating (i)
the difference between the Market Value per Share on the date of exercise and
the Base Price (the “Spread”); (ii) multiplied by the number of SARs exercised;
(iii) less any withholding taxes (federal, state, local or foreign taxes)
PolyOne determines are to be withheld in accordance with the Plan and with
applicable


A-1

--------------------------------------------------------------------------------




law. The result of this calculation will then be divided by the Market Value per
Share on the date of exercise to determine the number of Common Shares to be
issued, rounded down to the nearest whole share. In no event will you be
entitled to acquire a fraction of one Common Share pursuant to this Schedule A.
(d)
Unless otherwise determined by the Board or provided in this Schedule A and so
long as it does not violate applicable law, if, on February 14, 2022, (i) the
Market Value per Share exceeds the Base Price, (ii) any vested SARs remain
unexercised, and (iii) the SARs have not expired, any vested SARs that remain
unexercised will be deemed to have been exercised by you on such date. In such
event, PolyOne will issue you a number of Common Shares in accordance with
Section 1(c) of this Schedule A.

(e)
The SARs are exercisable during your lifetime only by you or by your guardian or
legal representative.

2.
Vesting Upon a Change of Control. If a Change of Control occurs during the term
of the SARs, the SARs, to the extent not previously fully exercisable, will
become immediately exercisable in full.

3.
Retirement, Disability or Death. If your employment with PolyOne or a Subsidiary
terminates before the expiration of the SARs due to (a) retirement at age 55 or
older with at least 10 years of service, (b) retirement at age 58 or older with
at least 5 years of service, (c) permanent and total disability (as defined
under the relevant disability plan or program of PolyOne or a Subsidiary in
which you then participate) or (d) death, then a pro-rata portion of the number
of SARs that have vested prior to the date of the termination of your employment
as provided in Section 1(a) above, but could not be exercised under Section 1 of
this Schedule A as of the time of the termination of your employment, may be
exercised in whole or in part (subject to the provisos in Section 1(a) of this
Schedule A), for the remainder of their term, but in no event beyond February
14, 2022, after which, subject to Section 1(d) of this Schedule A, such SARs
will terminate. The proration shall be based on the number of days that you were
employed by PolyOne or a Subsidiary during the period commencing February 14,
2012 and ending on the date of the termination of your employment due to
retirement, disability or death. Furthermore, all SARs that could have been
exercised under Section 1 of this Schedule A at the time of the termination of
your employment due to retirement, disability or death, but have not been
exercised as of the time of the termination your employment, may be exercised in
whole or in part for the remainder of their term, but in no event beyond
February 14, 2022, after which, subject to Section 1(d) of this Schedule A, such
SARs will terminate.

4.
Termination Following Change of Control.

(a)
Subject to Section 1(d) of this Schedule A, if your employment with PolyOne or a
Subsidiary terminates within one year following a Change of Control because (i)
your employment is involuntarily terminated without “Cause” (as defined below),


A-2

--------------------------------------------------------------------------------




or (ii) you terminate your employment for “Good Reason” (as defined below),
notwithstanding anything herein to the contrary, the SARs may be exercised in
whole or in part (subject to the provisos in Section 1(a) of this Schedule A) at
any time and from time to time for the remainder of their term, but in no event
beyond February 14, 2022, after which the SARs will terminate.
(b)
For purposes of Section 4(a) above:

(i)
If you are a party to a Management Continuity Agreement, “Cause” shall mean
“Cause” and “Good Reason” shall mean “Good Reason,” each as defined in your
Management Continuity Agreement;

(ii)
If you are not a party to a Management Continuity Agreement, “Cause” shall mean:
(A) the willful and continued failure by you to substantially perform your
duties with PolyOne or a Subsidiary, which failure causes material and
demonstrable injury to PolyOne or a Subsidiary (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
demand for substantial performance is delivered to you by PolyOne or a
Subsidiary which specifically identifies the manner in which you have not
substantially performed your duties, and after you have been given a period
(hereinafter known as the “Cure Period”) of at least thirty (30) days to correct
your performance, or (B) the willful engaging by you in other gross misconduct
materially and demonstrably injurious to PolyOne or a Subsidiary. For purposes
of this Section 4(b)(ii) of this Schedule A, no act, or failure to act, on your
part shall be considered “willful” unless conclusively demonstrated to have been
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interests of PolyOne or a
Subsidiary; and

(iii)
If you are not a party to a Management Continuity Agreement, “Good Reason” shall
mean, without your express written consent: (A) your permanent assignment to a
new work location that would either increase your routine one-way commute by
fifty (50) or more miles, measured by the shortest commonly traveled routes
between your then-current residence and new reporting or work location, or make
your routine one-way commute sixty (60) or more miles, or (B) a reduction in
your base salary, target annual incentive amount or employer-provided benefits,
if immediately after the reduction the aggregate total of your base salary,
target annual incentive amount and value of employer-provided benefits is less
than eighty percent (80%) of the aggregate total of your salary, target annual
incentive amount and the value of employer-provided benefits immediately prior
to the Change of Control.

5.
Other Termination. If your employment with PolyOne or a Subsidiary terminates
before the expiration of the SARs for any reason other than as set forth in
Sections 3 or


A-3

--------------------------------------------------------------------------------




4 above, the SARs that are exercisable shall be limited to the number of SARs
that could have been exercised under Section 1 above at the time of your
termination of employment. Such exercisable SARs may be exercised at any time
within ninety (90) days of your termination of employment, but in no event
beyond February 14, 2022, after which the SARs will terminate. All unexercisable
SARs shall be forfeited.



A-4

--------------------------------------------------------------------------------




SCHEDULE B – Restricted Stock Units


1.
Vesting of Restricted Stock Units.

(a)
Subject to the provisions of the Plan and the Agreement (including this Schedule
B) and provided that you have been in the continuous employ of PolyOne or a
Subsidiary from February 14, 2012 until February 14, 2015 (the “Restriction
Period”), the Restricted Stock Units shall become non-forfeitable on February
14, 2015 (the “Vesting Date”).

(b)
Notwithstanding the provisions of Section 1(a) of this Schedule B, (i) all of
the Restricted Stock Units shall immediately become non-forfeitable if a Change
of Control occurs, and (ii) a pro-rata portion of the Restricted Stock Units
shall immediately become non-forfeitable if your employment terminates prior to
February 14, 2015 due to (A) your retirement at age 55 or older with at least 10
years of service, (B) your retirement at age 58 or older with at least 5 years
of service, (C) your permanent and total disability (as defined under the
relevant disability plan or program of PolyOne or a Subsidiary in which you then
participate), or (D) your death. The proration will be based on the portion of
the Restriction Period during which you were employed by PolyOne or a
Subsidiary. The remaining portion of the Restricted Stock Units will be
forfeited.

2.
Other Termination. If your employment with PolyOne or a Subsidiary terminates
before the Vesting Date for any reason other than as set forth in Section
1(b)(ii) of this Schedule B and before a Change of Control, the Restricted Stock
Units will be forfeited.

3.
Payment of Restricted Stock Units.

(a)
The Restricted Stock Units that have become non-forfeitable pursuant to
Section 1 of this Schedule B will be paid in Common Shares transferred to you
within 10 business days following the Vesting Date, provided, however, that,
subject to Section 3(b) of this Schedule B, (i) in the event a Change of Control
occurs prior to the Vesting Date or (ii) in the event your employment terminates
on account of the reasons set forth in Section 1(b)(ii) of this Schedule B prior
to the Vesting Date, the Restricted Stock Units will be paid within 10 business
days following such Change of Control or the date of the termination of your
employment, whichever applies. If PolyOne determines that it is required to
withhold any federal, state, local or foreign taxes from any payment, PolyOne
will withhold Common Shares with a Market Value per Share equal to the amount of
these taxes from the payment.

(b)
If the event triggering the right to payment under Section 3(a) of this Schedule
B does not constitute a permitted distribution event under Section 409A(a)(2) of
the Code, then notwithstanding anything herein to the contrary, the payment of
Common Shares will be made to you, to the extent necessary to comply with


B-1

--------------------------------------------------------------------------------




Section 409A of the Code, on the earliest of (i) your “separation from service”
with PolyOne or a Subsidiary (determined in accordance with Section 409A) that
occurs after the event giving rise to payment; (ii) the Vesting Date; or (iii)
your death. In addition, if you are a “key employee” as determined pursuant to
procedures adopted by PolyOne in compliance with Section 409A of the Code and
any payment of Common Shares made pursuant to this Schedule B is considered to
be a “deferral of compensation” (as such phrase is defined for purposes of
Section 409A of the Code) that is payable upon your “separation from service”
(within the meaning of Section 409A of the Code), then the payment date for such
payment shall be the date that is the tenth business day of the seventh month
after the date of your “separation from service” with PolyOne or a Subsidiary
(determined in accordance with Section 409A of the Code).
4.
Dividend, Voting and Other Rights. You shall have no rights of ownership in the
Restricted Stock Units and shall have no right to vote them until the date on
which the Restricted Stock Units are transferred to you pursuant to Section 3 of
this Schedule B. While the Restricted Stock Units are still outstanding, on the
date that PolyOne pays a cash dividend to holders of Common Shares generally,
you shall be entitled to a number of additional whole Restricted Stock Units
determined by dividing (a) the product of (i) the dollar amount of the cash
dividend paid per Common Share on such date and (ii) the total number of
Restricted Stock Units (including dividend equivalents paid thereon) previously
credited to you as of such date, by (b) the Market Value per Share on such date.
Such dividend equivalents shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units to which the dividend equivalents were credited.


B-2

--------------------------------------------------------------------------------




SCHEDULE C – Performance Units


1.
Performance Units.

(a)
Subject to the provisions of the Plan and the Agreement (including this Schedule
C), your right to receive all or any portion of the Performance Units will be
contingent upon the achievement of certain management objectives (the
“Management Objectives”), as set forth in your Statement of Performance Goals.
The achievement of the Management Objectives will be measured with respect to
four periods: (i) the period from January 1, 2012 through December 31, 2012,
(ii) the period from January 1, 2013 through December 31, 2013, (iii) the period
from January 1, 2014 through December 31, 2014 (each of (i), (ii) and (iii), an
“Annual Performance Period” and collectively, the “Annual Performance Periods”),
and (iv) the period from January 1, 2012 through December 31, 2014 (the
“Cumulative Performance Period”).

(b)
The Management Objectives for each Annual Performance Period and the Cumulative
Performance Period will be based solely on achievement of performance goals
relating to PolyOne’s Earnings per Share (“EPS”), as defined in your Statement
of Performance Goals.

2.
Earning of Performance Units.

(a)
Twenty-five percent (25%) of the Performance Units may be earned with respect to
each of the Annual Performance Periods and the Cumulative Performance Period and
shall be earned as follows:

(i)
If, upon the conclusion of an Annual Performance Period or the Cumulative
Performance Period, EPS equals or exceeds the threshold level, but is less than
the 100% target level, as set forth in the Performance Matrix contained in your
Statement of Performance Goals, a proportionate number of 25% of the Performance
Units shall become earned, as determined by mathematical interpolation and
rounded up to the nearest whole unit.

(ii)
If, upon the conclusion of an Annual Performance Period or the Cumulative
Performance Period, EPS equals or exceeds the 100% target level, but is less
than the maximum level, as set forth in the Performance Matrix contained in your
Statement of Performance Goals, a proportionate number of 25% of the Performance
Units shall become earned, as determined by mathematical interpolation and
rounded up to the nearest whole unit.

(iii)
If, upon the conclusion of an Annual Performance Period or the Cumulative
Performance Period, EPS equals or exceeds the maximum


C-1

--------------------------------------------------------------------------------




level, as set forth in the Performance Matrix contained in your Statement of
Performance Goals, 200% of 25% of the Performance Units shall become earned.
(b)
In no event shall any Performance Units become earned if actual performance
falls below the threshold level for EPS or if the Board does not certify that
the Management Objectives have been satisfied.

(c)
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of PolyOne, the manner in which it conducts
business or other events or circumstances render the Management Objectives to be
unsuitable, the Committee may modify such Management Objectives or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action will be made in the case of a Covered
Employee where such action may result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.

(d)
Subject to the provisions of Sections 3 and 4 of this Schedule C, your right to
receive any Performance Units is contingent upon your remaining in the
continuous employ of PolyOne or a Subsidiary through the payment date, which
shall be a date in 2015 determined by the Board and shall occur no later than
March 15, 2015 (the “Payment Date”). For awards to Covered Employees, the
Committee shall only have the ability and authority to reduce, but not increase,
the amount of Performance Units that become earned hereunder.

3.
Change of Control. Subject to Section 6,

(a)
if a Change of Control occurs prior to the end of the Cumulative Performance
Period, PolyOne shall pay to you as soon as administratively practicable after,
but in all events no later than 30 days following, the Change of Control:

(i)
with respect to the Annual Performance Periods, the sum of

(A)
the actual number of Performance Units earned for the Annual Performance Periods
completed as of the date of the consummation of the Change of Control pursuant
to Section 2(a) of this Schedule C; and

(B)
the product of (I) 25% of the number of Performance Units granted pursuant to
this Agreement and (II) the number of Annual Performance Periods that have not
been completed as of the date of the consummation of the Change of Control; and

(ii)
with respect to the Cumulative Performance Period, 25% of the number of
Performance Units granted pursuant to this Agreement.


C-2

--------------------------------------------------------------------------------




(b)
if a Change of Control occurs after the end of the Cumulative Performance Period
but on or prior to the Payment Date, PolyOne shall pay to you the actual number
of Performance Units earned pursuant to Section 2(a) of this Schedule C as soon
as administratively practicable after, but in all events no later than 30 days
following, the Change of Control.

4.
Retirement, Disability or Death. Subject to Section 6 of this Schedule C, if
your employment with PolyOne or a Subsidiary terminates prior to the Payment
Date due to (1) retirement at age 55 or older with at least 10 years of service,
(1) retirement at age 58 or older with at least 5 years of service, (1)
permanent and total disability (as defined under the relevant disability plan or
program of PolyOne or a Subsidiary in which you then participate) or (1) death,
PolyOne shall pay to you or your executor or administrator, as the case may be,
on the Payment Date:

(i)
with respect to Annual Performance Periods, the sum of (A) the actual number of
Performance Units earned as of the Payment Date pursuant to Section 2(a) of this
Schedule C with respect to the Annual Performance Periods for the entirety of
which you were employed by PolyOne or a Subsidiary; and (B) the product of (I)
the actual number of Performance Units you would have earned as of the Payment
Date pursuant to Section 2(a) of this Schedule C with respect to the Annual
Performance Periods which you did not complete had you remained in the
continuous employ of PolyOne or a Subsidiary for the entirety of those Annual
Performance Periods, multiplied by (II) a fraction, the numerator of which is
the number of days during the period commencing on the date immediately
following the last day of the most recently completed Annual Performance Period
and ending on the date of your termination pursuant to one of the events
described in Section 4(a), (b), (c) or (d) above, and the denominator of which
is the number of days during the period commencing on the date immediately
following the last day of the most recently completed Annual Performance Period
and December 31, 2014; and

(ii)
with respect to the Cumulative Performance Period, the product of (A) the actual
number of Performance Units you would have earned as of the Payment Date
pursuant to Section 2(a) of this Schedule C for the Cumulative Performance
Period had you remained in the continuous employ of PolyOne or a Subsidiary
until the Payment Date, multiplied by (B) a fraction, the numerator of which is
the number of days during the period commencing on January 1, 2012 and ending on
the date of your termination pursuant to one of the events described in Section
4(a), (b), (c) or (d) above, and the denominator of which is 1,096.


C-3

--------------------------------------------------------------------------------




5.
Other Termination. If your employment with PolyOne or a Subsidiary terminates
before the Payment Date for any reason other than as set forth in Section 4
above and before a Change of Control, the Performance Units will be forfeited.

6.
Payment of Performance Units.

(a)
Payment of any Performance Units that become earned as set forth herein will be
made in the form of cash. The amount of the cash payment to be made shall be
determined by multiplying (i) the number of Performance Units earned pursuant to
Sections 2, 3 or 4 above by (ii) $1.00. Except as provided in Sections 3 and
6(b) of this Schedule C, payment will be made on the Payment Date. If PolyOne
determines that it is required to withhold any federal, state, local or foreign
taxes from any payment, PolyOne will withhold the amount of these taxes from the
payment.

(b)
If the event triggering the right to payment under Section 3 or 4 above does not
constitute a permitted distribution event under Section 409A(a)(2) of the Code,
then notwithstanding anything herein to the contrary, the cash payment will be
made to you, to the extent necessary to comply with Section 409A of the Code, on
the earliest of (i) your “separation from service” with PolyOne or a Subsidiary
(determined in accordance with Section 409A) that occurs after the event giving
rise to payment; (ii) the Payment Date; or (iii) your death. In addition, if you
are a “key employee” as determined pursuant to procedures adopted by PolyOne in
compliance with Section 409A of the Code and any payment made pursuant to this
Schedule C is considered to be a “deferral of compensation” (as such phrase is
defined for purposes of Section 409A of the Code) that is payable upon your
“separation from service” (within the meaning of Section 409A of the Code), then
the payment date for such payment shall be the date that is the tenth business
day of the seventh month after the date of your “separation from service” with
PolyOne or a Subsidiary (determined in accordance with Section 409A of the
Code).




C-4